DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-22
The following claim(s) is/are amended: 1, 3, 7-8, 11-13, 15, 19-22
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 2
Claim(s) 1, 3-22 is/are rejected. This rejection is FINAL.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant’s arguments filed in the amendment filed 11/10/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1, 3-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and evaluation without significantly more. Claim 1 is representative and recites “collecting, from a residential network router operating in a residential space, network usage data” and “processing, by a machine learning algorithm, the network usage data to classify a user device of the plurality of user devices that is connected to the residential network as being operated by a guest of the residential space.” This is an observation followed by an evaluation. This judicial exception is not integrated into a practical application because the evaluation of how to provide access to a guest is conventionally performed in the mind of the residential user, and the claim merely uses conventional machine learning to “do it on a computer.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional feature of outputting the classification for performing one or more related actions is insignificant post-solution activity. For example, in response to classifying a device as being operated by a guest, the claim requires “at least one of: notifying a resident of the residential space of the guest operating the user device…” which is insignificant post-solution activity using conventional networking communication and display. The dependent claims do not change the above analysis.
Examiner does seek to further analyze a particular class of claims which deal with controlling usage, see Claims 7-11. These claims at least purport to affect the functioning of a computer environment by, e.g., setting usage policies. However, neither the claims nor the specification identify a particular solution that would an improved access policy. Rather, the system appears to use machine learning to simply apply conventional access policies (e.g., preventing a given device from accessing the network). “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” See MPEP 2106.05(a). Here, the claim embraces all policies so long as they are thought up by machine learning rather than human learning. That is not a particular solution to a problem. Consequently, the claims do not improve a computer and therefore do not constitute a practical application.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US Pub. 2018/0183684) in view of DeAngelis (US Pub. 2019/0363943).
With respect to Claim 1, Jacobson teaches a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: (Fig. 5, paras. 71-73; processor connected to memory and storage device such as hard disk device or optical disk device.)
collecting, from a residential network router operating in a residential space; (Fig. 1, paras. 17-18; router or gateway (110) allows devices (116) to connect to local networks (104). Local networks include home networks.)
network usage data (paras. 23-26, 33; traffic data collector collects traffic data including bandwidth usage for each device on a network. To the extent that Jacobson posits that this data is collected from the devices themselves, Examiner notes that the data passes through the router (see at least para. 18) and therefore it would have been obvious to one of ordinary skill prior to the effective filing date to substitute the router as the data collector as opposed to the individual devices in order to centralize the data gathering. Simple substitution for predictable results is obvious, see MPEP 2143(I)(B).)
the residential network router enabling communication between a network and a plurality of user devices within a defined vicinity of the residential space (Fig. 1, para. 18; home, business, school networks with a plurality of network-connected devices. Home, business and schools have defined vicinities. See also para. 18; Wi-Fi and Bluetooth communications, which have defined ranges.)
and the network usage data indicating instances of usage of the network by the plurality of user devices through use of the residential network router; (para. 26, 33, 57; system determines bandwidth usage for a device is highest during business hours of a workday, which suggests that each individual instance is tracked.)
processing, by a machine learning algorithm, (paras. 29-33; traffic data is used to train a device prioritization module.)
the network usage data to classify a user device of the plurality of user devices that is connected to the residential network router as being operated by a guest of the residential space; (Classification as a guest device will be taught later. para. 28; system may determine device type based on traffic from the device. Para. 34; device type may be used to set relative priority of a device. To the extent that the machine learning in Jacobson is not explicitly used for device type classification it would have been obvious to one of ordinary skill prior to the effective filing date to apply the machine learning technique in Jacobson to the device type derivation (para. 52) in order to allow the system to improve device type classification by adaptively modifying the classification algorithm.)
and responsive to the classification of the user device as being operated by a guest of the residential space, performing at least one of: (paras. 39-43; system classifies a device as a device type and assigns priority values for traffic based on the device type.)
notifying a resident of the residential space of the guest operating the user device connected to the residential network router, (paras. 84-86; display including graphical user interface for displaying data to user. Examiner asserts that the content of the notification is nonfunctional descriptive material. Regardless, Examiner cites para. 26, 33, 57; system determines bandwidth usage for a device. See also DeAngelis, para. 23, 32; system binds a user to a device.) 
or causing a guest management application to manage usage of the residential network router by the guest of the residential space. (para. 39-43; system classifies a device as a device type and assigns priority values for traffic based on device type. See also DeAngelis, para. 54; device performs access control. It would have been obvious to one of ordinary skill prior to the effective filing date to perform access control for guest devices in order to prevent guests from accessing the network at all and using any bandwidth.)
But Jacobson does not explicitly teach a user device operated by a guest of the residential space.
DeAngelis, however, does teach as being operated by a guest of the residential space; (para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Jacobson with the determination as to whether devices are being operated by guests in order to generate settings specific to each user’s needs. (DeAngelis, para. 43)

With respect to Claim 3, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein for each of the instances of usage, the network usage data includes at least one of a time of the instance of usage, a duration of the instance of usage, an amount of the instance of usage, a user device of the plurality of user devices associated with the instance of usage, or a user account associated with the instance of usage. (para. 26, 33, 57; system determines bandwidth usage for a device is highest during business hours of a workday, which suggests the time, amount of usage and device is tracked. See also DeAngelis, para. 40; time a device has been silent, which is duration. Para. 46; device seen regularly on a weekday or seen only for long visits, which is time, duration and amount of instance of usage. Para. 23; system uses user accounts to track digital presence.)

With respect to Claim 4, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the network usage data is collected in real-time. (para. 23; traffic data collector. Since traffic is transitory the data is collected in real-time. See also para. 67; time-delay for automatically adjusting the prioritization scheme, which suggests the analysis is done in real-time. See also DeAngelis, para. 34; constant monitoring of the network.)

With respect to Claim 5, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches further comprising: storing the network usage data. (para. 76; storage of user data. para. 26, 33, 57; data collected by traffic collector can span months. System determines which times of the week are high usage, both of which suggest the storage of data for significant periods of time. See also DeAngelis, para. 44; historical data, which means the data was saved.)

With respect to Claim 6, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches further comprising: presenting a user interface for receiving manual input defining one or more policies for managing usage of the residential network router by one or more guests; (para. 85; graphical user interface. paras. 39-43; system classifies a device as a device type and assigns priority values for traffic based on the device type.)
and receiving, via the user interface, the manual input. (para. 38; system receives feedback on policies.)

With respect to Claim 7, modified Jacobson teaches the non-transitory computer readable medium of claim 6, and Jacobson also teaches wherein the machine learning algorithm is trained, using the manual input, to infer decisions for managing usage of the residential network router by the one or more guests of the residential space. (para. 38; feedback is used for re-training model.)

With respect to Claim 8, modified Jacobson teaches the non-transitory computer readable medium of claim 7, and Jacobson also teaches wherein the classification is input to the machine learning algorithm to processes the classification (paras. 29-33; traffic data is used to train a device prioritization module. para. 28; system may determine device type based on traffic from the device.)
and the network usage data to infer decisions for managing usage of the residential network router by the one or more guest of the residential space. (Para. 34; device type may be used to set relative priority of a device.)

With respect to Claim 9, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and DeAngelis also teaches wherein the decisions include allowing the usage of the residential network router by the guest of the residential space. (para. 54; device performs access control. It would have been obvious to one of ordinary skill prior to the effective filing date to perform access control for guest devices in order to prevent guests from accessing the network at all and using any bandwidth.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and Jacobson also teaches wherein the decisions include prioritizing the usage of the residential network router by the guest of the residential space with respect to usage of the residential network router by residents of the residential space. (Para. 34; device type may be used to set relative priority of a device. See also DeAngelis, para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)

With respect to Claim 11, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and Jacobson also teaches wherein the decisions include prioritizing the usage of the residential network router by residents of the residential space with respect to usage of the residential network router by other residents of the residential space or the guest of the residential space. (Para. 34; device type may be used to set relative priority of a device. See also DeAngelis, para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)

With respect to Claim 12, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and Jacobson also teaches wherein the decisions are output to the guest management application for managing usage of the residential network router by the guest of the residential space. (Para. 34; device type may be used to set relative priority of a device. See also DeAngelis, para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)

With respect to Claim 13, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the classification is output to a user interface for notifying the resident (para. 85; graphical user interface.)
of the residential space of the guest operating the user device connected to the residential network router. (Examiner initially asserts that this is both intended use and nonfunctional descriptive material. Regardless, Examiner cites para. 26, 33, 57; system determines bandwidth usage for a device)

With respect to Claim 14, modified Jacobson teaches the non-transitory computer readable medium of claim 13, and DeAngelis also teaches wherein the notification indicates that the user device is unassigned to a particular user. (Examiner asserts that the content of messages to humans is nonfunctional descriptive material. Regardless, Examiner cites paras. 23, 32-33; user may input bindings or bindings may be matched based on device usage, which suggests that there is a period of time where the device is unassigned to a particular user.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 15, modified Jacobson teaches the non-transitory computer readable medium of claim 14, and DeAngelis also teaches wherein the notification allows the resident to define the guest as a user and assign the user device to the defined guest. (paras. 23, 32-33; user may input bindings.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 16, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and DeAngelis also teaches wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by a resident of the residential space. (para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 18, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and DeAngelis also teaches wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by an approved guest of the residential space. (para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. paras. 23, 32-33; user may input bindings, which suggests they are an approved guest.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 19, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the collecting, processing, and performing are executed by a cloud processing system in communication with the residential network router via a network. (A cloud processing service will be taught later. Fig. 1, paras. 17, 23-24; automated traffic prioritization system sits outside of local network and may collect data from multiple networks.)
And DeAngelis also teaches a cloud processing system (para. 32; cloud-based service.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 20, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the collecting, processing, and performing are executed by the residential network router. (Fig. 1, paras. 17, 23-24; automated traffic prioritization system sits outside of local network and may collect data from multiple networks. Para. 17; local router. It would have been obvious to one of ordinary skill prior to the effective filing date to have the router process information solely for the network in order to keep the information private, see Jacobson, para. 24.)

With respect to Claim 21, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 22, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Jacobson also teaches a system, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising: (Fig. 5, paras. 71-73; processor connected to memory and storage device such as hard disk device or optical disk device.)


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US Pub. 2018/0183684) in view of DeAngelis (US Pub. 2019/0363943), and further in view of Emmanuel (US Pub. 2018/0102032).
With respect to Claim 17, modified Jacobson teaches the non-transitory computer readable medium of claim 1, but does not explicitly teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by a suspected intruder to the residential space.
Emmanuel, however, does teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by a suspected intruder to the residential space. (Examiner asserts that DeAngelis teaches this limitation because DeAngelis can track a new presence, see para. 45. In other words, a classification of a new guest is also a classification of a suspected intruder. Regardless, and purely because DeAngelis does not use the term “intruder,” Examiner cites Emmanuel, paras. 51-57, 74, 78; system can determine which devices are devices belonging to guests and which devices are devices belonging to intruders.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Jacobson with the determination as to a suspected intruder in order to protect against home intrusions. (Emmanuel, para. 3)


Alternate Grounds
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US Pub. 2018/0183684) in view of DeAngelis (US Pub. 2019/0363943), and further in view of Emmanuel (US Pub. 2018/0102032).
With respect to Claim 18, as an alternate ground of rejection, under this ground modified Jacobson teaches the non-transitory computer readable medium of claim 1, but does not explicitly teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by an approved guest of the residential space. 
Emmanuel, however, does teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by an approved guest of the residential space. (paras. 51-57, 74, 78; system can determine which devices are devices belonging to guests and which devices are devices belonging to intruders.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Jacobson with the determination as to a suspected intruder in order to protect against home intrusions. (Emmanuel, para. 3)


Remarks
Applicant argues at Remarks, pg. 7 that “Applicant has amended the claims to overcome the [101] rejection.”
Examiner disagrees. Claim 1 relevantly engaged in network data usage monitoring which is an observation that was known to the art. Claim 1 then requires that this data be subjected to an unidentified machine learning analysis, which is a judgment. The result of this judgement is to determine if a router was being operated by a guest of the residential space. Upon making this judgment, the amended claims “perform[] at least one of: notifying a resident…or causing a guest management application to manage usage of the residential network router by the guest of the residential space.”
Notifying a resident is clearly insignificant post-solution activity, as it commands nothing more than displaying the result of the judgement using conventional computer display hardware.
Causing a guest management application to manage usage is closer to being eligible subject matter, as it least attempts to make some sort of technological response to the judgment. However, Examiner still finds it insufficient because it does not propose a concrete action. As Examiner previously pointed out, neither the claims nor the specification identify a particular solution that would result in an improved access policy. Instead, the claims and specification posit conventional access policies such as preventing a given device from using the network. Application of conventional policies cannot reasonably be said to improve a computer nor be significantly more than the prior art.
In short, this claim is not an advancement to the improvement of network security. Instead, the alleged improvement in the claim is an intelligent observation and judgment – determining by a computer rather than a human when a device is being operated by a guest – that triggers the conventional application of network security or even notification to a person so that they can engage in conventional network security. This is precisely the type of invention the Alice procedure finds ineligible – a situation where the entirety of the improvement comes from ineligible subject matter such as abstract observation and judgement.
Examiner maintains the rejection.
At Remarks, pg. 8, Applicant argues that the network collector in Jacobson “collects the traffic data from each network-connected device in local networks. Jacobson does not teach that the network usage data is collected from the residential network router, as applicant claims.”
Jacobson renders the claimed scope obvious. Even assuming that Applicant’s argument is correct, that simply means that Jacobson discloses a mechanism for collecting traffic data, discloses a residential network router, and discloses that a device can collect traffic data information for its traffic data. The combination renders obvious the router implementing a centralized collector rather than each network-connected device implementing their own collector. The router links the devices to the network, and therefore every packet that is examined by the device-specific collectors passed through, and was available to, the router. Therefore, the router could have performed the exact same analysis as a simple substitution of location for predictable results, see MPEP 2143(I)(B).
Applicant argues at Remarks, pgs. 9-10 that Jacobson “expressly requires that the device type be pre-assigned to each network connected device and then input as a parameter to the model, in order for the model to be able to output a prioritization scheme.”
Applicant improperly piecemeal attacks the rejection. Applicant does not dispute that DeAngelis determines whether a device is a native or guest device, which is the salient disclosure. When Applicant does argue against DeAngelis, Applicant simply points to the fact that DeAngelis discloses the determination “based on a determined ‘adhesion to the network [which] indicates an infrequent presence and a high value indicates a regular presence.” Applicant simply states “Accordingly, DeAngelis does not cure the above noted deficiencies in Jacobson since DeAngelis also does not teach or suggest a machine learning algorithm that classifies a user device…” 
This improper analysis takes each reference serially in isolation and asks if that reference anticipates the whole of the claim language. The correct analysis takes the combined teachings of both references and asks if the claim language is obvious over the combination. The combination would allow the system to determine whether a device is a guest device, as in DeAngelis, and use that characteristic in the device type when performing a machine learning-based prioritization, as in Jacobson.
Examiner finds the arguments unpersuasive and maintains the obviousness rejection. The newly amended features are taught above. All claims remain obvious. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449